675 S.E.2d 38 (2009)
Larry CAGLE, Employee
v.
P.H. GLATFELTER/ECUSTA DIVISION, Self-Insured, Employer and
PMA Insurance Group, Third Party Administrator.
No. 448P08.
Supreme Court of North Carolina.
March 19, 2009.
J.D. Prather, Garner, for P.H. Glatfelter Co.
Neill Fuleihan, for Cagle.

ORDER
Upon consideration of the petition filed on the 23rd day of September 2008 by Defendant (P.H. Glatfelter) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of March 2009."